Citation Nr: 1039390	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  08-26 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to reimbursement of non-VA expenses incurred at 
Tallahassee Diagnostic Imaging during an outpatient visit on 
March 28, 2008.

REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had active duty service from November 1991 to 
September 1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision by the VA Medical Center in 
Gainesville, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran reimbursement of non-VA expenses incurred at 
Tallahassee Diagnostic Imaging during an outpatient visit on 
March 28, 2008 for treatment of migraine headaches.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may be authorized under 
38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-1002 
(2009).  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177, 113 
Stat. 1556.  To be eligible for reimbursement under this Act the 
veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the veteran 
could not have been safely discharged or transferred to a VA or 
other Federal facility (the medical emergency lasts only until 
the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the veteran or provider against a third 
party for payment of such treatment; and the veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002 (2009).

In addition, a veteran is required to file a claim within 90 days 
of the latest of the following: 1) July 19, 2001; 2) the date 
that the veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if the 
death occurred during the stay in the facility that included the 
provision of the emergency treatment; or 4) the date the veteran 
finally exhausted, without success, action to obtain payment or 
reimbursement for the treatment from a third party. See 38 C.F.R. 
§ 17.1004 (2009).

The record reflects that part of the Veteran's medical expenses 
were reimbursed by a private insurance plan, Capital Health.  As 
the law does not allow for reimbursement of private medical 
expenses under § 1725 where there is at least partial 
reimbursement, the requirements for reimbursement under § 1725 
are not satisfied.  Accordingly, the Board may only consider 
whether reimbursement of medical expenses is warranted under 38 
U.S.C.A. § 1728.  

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met: (a) The care and 
services rendered were either: (1) for an adjudicated service-
connected disability, or (2) for a non- service-connected 
disability associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for any 
disability of a veteran who has a total disability, permanent in 
nature, resulting from a service- connected disability, or (4) 
for any injury, illness, or dental condition in the case of a 
veteran who is participating in a rehabilitation program and who 
is medically determined to be in need of hospital care or medical 
services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly 
§ 17.48(j)) (2000); and (b) The services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) No VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  
See 38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 
45, 49 (1998).

The Veteran is not service-connected for migraine headaches; 
however, in statements in support of her claim, the Veteran has 
indicated that her headaches are co-existent with and aggravated 
by her service-connected fibromyalgia.

The VA Medical Center denied the Veteran's claim on the basis 
that the treatment was not emergent, and the Veteran did not have 
prior approval.  No medical opinion has been obtained to 
determine whether the Veteran's treatment constituted a medical 
emergency.  The Court has held that the determination of whether 
a "medical emergency" exists is a medical question best 
answered by a physician.  Cotton v. Brown, 7 Vet. App. 325, 327 
(1995).  The Board finds that it is necessary to obtain a medical 
opinion to address whether the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health; and (c) No VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.  





Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA physician 
to review the Veteran's claims file and 
render an opinion as to the following:

a)  whether the treatment provided to the 
Veteran on March 28, 2008 at Tallahassee 
Diagnostic Imaging was rendered for a medical 
emergency of such nature that a delay would 
have been hazardous to life or health;

b) whether an attempt to use VA or other 
Federal facilities beforehand or to obtain 
prior VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or such 
treatment had been or would have been 
refused.

The physician should summarize the relevant 
medical history and clinical findings and 
provide a detailed rationale for the opinion.  

2.  Following the completion of the requested 
actions, the issue on appeal should be 
readjudicated.  If the benefit sought remain 
denied, the Veteran and her representative 
should be provided with a supplemental 
statement of the case (SSOC) and afforded an 
opportunity to respond.     

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


